IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-30265
                           Summary Calendar



MICHAEL JYLES,

                                              Petitioner-Appellant,

versus

RICHARD IEYOUB, Attorney General,
State of Louisiana; BURL CAIN, Warden,

                                              Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 97-CV-2916-D
                        - - - - - - - - - -

                            August 28, 1998

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Jyles, Louisiana state prisoner #97428, appeals the

district court’s dismissal, without consideration of the merits,

of his successive 28 U.S.C. § 2254 petition asserting a claim of

an unconstitutional jury instruction on reasonable doubt.       Jyles

argues that the claim is based on a new rule of constitutional

law made retroactive to cases on collateral review by the Supreme

Court.   See 28 U.S.C. § 2244(b)(2)(A).   Although we initially

granted Jyles leave to file his successive petition in district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-30265
                               -2-

court, we have since held that the claim does not meet the

requirements of § 2244(b)(2)(A).   In re Smith, 142 F.3d 832, 834-

36 (5th Cir. 1998).

     AFFIRMED.